Citation Nr: 1029403	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-15 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel









INTRODUCTION

The Veteran had active service from December 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in February 2008 and November 2008 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that decision, the RO increased 
the noncompensable disability rating for the service-connected 
anxiety reaction to 30 percent, effective from August 23, 2007.  

During the pendency of the appeal, the RO issued a November 2008 
rating decision that denied entitlement to a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increase in the evaluation of his service-
connected anxiety disorder.  He contends that the current 
symptoms associated with the condition involve a greater degree 
of impairment than is contemplated by the currently-assigned 30 
percent evaluation.

VA's duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  However, the 
United States Court of Appeals for Veterans Claims ("Court") has 
held that a Veteran is entitled to a new VA examination where 
there is evidence, including his statements, that the disability 
has worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  In this case, the Veteran appears to be arguing that his 
psychiatric disability has worsened since his February 2008 VA 
mental disorder examination.  In this regard, in his May 2009 
substantive appeal, he asserted that, "My Contentions are that I 
should have a higher evaluation than 30% disabling, because my 
anxiety reaction condition has become worse and my treatment has 
become more aggressive.  My medications has been increase [sic] 
because I have panic attacks twice a week."  Accordingly, 
another examination is required.  

In addition, in correspondence received in June 2008, subsequent 
to the February 2008 rating decision which the Veteran appealed 
concerning the evaluation of his anxiety reaction, the Veteran's 
representative asserted that the Veteran has been unemployable as 
a result of his service-connected psychiatric disability.  
Furthermore, the representative emphasized that this claim for a 
TDIU should not be taken as a new claim, but should rather be 
treated as the formalizing of an issue that has been inferred 
throughout the Veteran's claim for an increased rating.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of a claim for a higher rating when such 
claim is raised by the record or asserted by the appellant.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the appellant is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Here, the appellant raised the issue 
of entitlement to a TDIU in correspondence dated in June 2008.  
The appellant's claim for the awarding of a TDIU is part of the 
claim for an increased disability rating and thus a determination 
must also be made with respect to this claim.  In other words, in 
light of Rice, VA must assess the impact of the appellant's 
service-connected disabilities on his employability.  In a 
November 2008 rating decision, the RO denied the Veteran's claim 
for a TDIU; however, the issue was not included on the May 2009 
statement of the case.  A remand is therefore warranted.  38 
C.F.R. § 20.201, 20.300-301;  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 
(Fed. Cir. 1997).




Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran an 
appropriate VA examination to determine the 
current severity of his service-connected 
anxiety reaction.  All appropriate tests 
should be conducted.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the examiner for 
review in conjunction with the examination.  

All pertinent findings shown on evaluation 
should be noted in the examination report.  
In particular, and in terms of the rating 
schedule, the examiner should indicate if the 
Veteran's service-connected psychiatric 
disorder is productive of occupational and 
social impairment with reduced reliability 
and productivity due to such symptoms as 
flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short and long-term memory (e.g., retention 
of only highly learned material, forgetting 
to complete tasks); impairment judgment; 
impairment abstract thinking; disturbances of 
motivation and mood; and/or difficulty in 
establishing and maintaining effective work 
and social relationships.  In addition, the 
examiner should render a multi-axial 
diagnosis, including assignment of a Global 
Assessment of Functioning (GAF) scale score 
representing the level of impairment due to 
the Veteran's anxiety reaction, and an 
explanation of the meaning of the score.  

In providing the above-noted findings, the 
examiner should, to the extent possible, 
distinguish the symptoms attributable to 
service-connected anxiety reaction from those 
of other psychiatric conditions, if any.  
However, if it is not medically possible to 
do so, the examiner should clearly so state, 
and indicate that the findings are with 
respect to the Veteran's overall psychiatric 
impairment. 

The examiner is also asked as to whether it 
is at least as likely as not (i.e., there is 
at least a 50 percent probability) that the 
service-connected anxiety reaction precludes 
gainful employment consistent with the 
Veteran's education and occupational 
experience.

2.  After completing all indicated 
development, the RO should review the claims 
in light of all the evidence of record.  If 
any determination remains adverse, the 
Veteran must be furnished with a supplemental 
statement of the case (to include the issue 
of entitlement to a TDIU) and be given an 
opportunity to submit written or other 
argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


